ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on December 29, 1970 (242 So.2d 491) affirming the judgments of the Circuit Court of Dade County, Florida, in the above styled cause; and
*53Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida by its opinion and judgment filed May 3, 1972 (269 So.2d 3) and mandate now lodged in this court quashed this court’s judgment and remanded the cause for further proceedings in accordance with the said opinion and judgment of the Supreme Court of Florida;
Now, therefore, It is Ordered that the mandate of this court heretofore issued in this cause on January 20, 1971 is withdrawn, the opinion and judgment of this court filed on December 29, 1970 is vacated, the opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, the judgments appealed from herein are reversed and the cause remanded to the circuit court for further proceedings in accordance with the said opinion and judgment of the Supreme Court of Florida. Costs allowed shall be taxed in the circuit court (Rule 3.16, subd. b, F.A.R., 32 F.S. A.).